         Case 1:17-cr-00216-CKK Document 253 Filed 03/29/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                       :
                                               :
       v.                                      :      Case No. 1:17-CR-216 (CKK)
                                               :
TIFFANY HENRY,                                 :
                                               :
                               Defendant.      :

GOVERNMENT’S MOTION TO EXTEND TIME TO PROVIDE STATUS REPORT TO
                         THE COURT

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this request to extend the time to file a status report

addressing the issues raised at the last status hearing. On January 26, 2021, the parties appeared

before the Court for a status hearing. Consistent with the discussions at that hearing, the Court

issued the following Minute Order:

               By March 29, 2021, the Government shall file a report setting out any changes in
               policy or legislation affecting the sentence in this case. This case is set for a
               status/sentencing, on April 8, 2021, at 10:00 a.m., and due to concerns re: Covid-
               19, it will be conducted via video-teleconference. Defendant provided her consent
               to proceeding via video-teleconference during today's status conference.

See January 26, 2021, Minute Order.

       On March 3, 2021, Channing D. Phillips began as Acting United States Attorney; the

government does not yet have an updated status to report to the Court, but anticipates being able

to file such a report by April 5, 2021. 1 The government has no objection to moving the April 8,

2021, status/sentencing to a later date, but as of the filing of this Response, has no update with



1
 If any update is available prior to April 5, 2021, the government will file the Report at its
earliest convenience.
         Case 1:17-cr-00216-CKK Document 253 Filed 03/29/21 Page 2 of 2




respect to any changes in policy or legislation that would affect the government’s prior sentencing

recommendation.




                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             Acting U.S. Attorney
                                             D.C. Bar No. 415793

                                             ________/s/_____________________

                                             LAURA CRANE
                                             Assistant United States Attorney
                                             Violent Crimes and Narcotics Trafficking Section
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             D.C. Bar Number 992454
                                             laura.crane@usdoj.gov
                                             202-252-7667




                                                2
